Citation Nr: 1618558	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  08-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for left lower extremity varicose veins.

2. Entitlement to an initial rating in excess of 40 percent for right lower extremity varicose veins with history of thrombophlebitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

A July 2009 rating decision increased both disability ratings from 10 percent to 40 percent, effective July 2003. However, as these grants do not represent total grants of the benefits sought on appeal, the claims for increase remain before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In an August 2009 VA Form 9, the Veteran requested a hearing before the Board at a local VA office. In July 2014, the Veteran received notice that his Board hearing was scheduled for September 2014. In July 2014, the Veteran submitted confirmation that he would attend the scheduled hearing. However, the Veteran failed to attend his September 2014 hearing. When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.702(d) (2013). Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

As explained in the January 2015 Board remand, when a veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to TDIU, if it is raised by the evidence of record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Veteran filed a claim for a TDIU on August 25, 2010 and stated that the combination of his service-connected disabilities rendered him unable to secure or follow substantially gainful employment. However, in a September 2011 rating decision, the RO granted a 100 percent disability rating for posttraumatic stress disorder, effective August 25, 2010. The September 2011 rating decision also granted special monthly compensation (SMC) based on housebound criteria from August 25, 2010. Specifically, the RO noted that the Veteran's PTSD was evaluated as 100 percent disabling and, combined with other disabilities independently evaluated as at least 60 percent, the Veteran was entitled to housebound benefits. As such, the RO noted that the Veteran's TDIU claim was rendered moot. 

VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). Because a total rating is in effect for a service-connected disorder and SMC has been awarded at the housebound rate, the TDIU issue is moot.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that the Veteran's claim for ratings in excess of 40 percent for his service-connected left and right lower extremity varicose veins must be remanded for further development.

The Board previously remanded this matter in January 2015 for a new VA examination to assess the current severity of the right and left lower extremity varicose veins disabilities. The Veteran was afforded a VA examination in April 2015, which assessed the current severity of the Veteran's varicose veins of the left and right lower extremities. 

However, since the last VA examination, the Veteran, through his representative, has filed an Informal Hearing Presentation dated April 2016. In the Informal Hearing Presentation, the Veteran contends that "his legs now present sores that won't heal which had not been there prior." Therefore, because the Veteran asserts a worsening of his condition, the Board finds that an additional VA examination should be afforded to assess the current nature, extent, and severity of his bilateral varicose veins of the lower extremities. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Thus, this issue must be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any relevant updated VA treatment records. 

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected varicose veins of the left and right lower extremities. The claims file should be made available to and reviewed by the examiner. All indicated studies and tests should be completed. The examiner should explain the rationale for all opinions expressed. 

3. Then readjudicate the claims on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and provided a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

